Citation Nr: 0208651	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  98-13 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	John Stevens Berry, attorney


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from May 1944 to 
April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of February 1998 and April 1999 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.

In August 2000, the Board issued a decision denying the 
veteran's claim for a rating in excess of 30 percent for PTSD 
and denying his claim of entitlement to a total rating based 
on unemployability due to service-connected disabilities.  
The August 2000 decision also determined that the veteran's 
claim of entitlement to service connection on a secondary 
basis for a heart disorder was well grounded, and remanded 
that issue for further development.  The veteran appealed the 
August 2000 decision, and in an order dated in March 2001, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals before March 
1, 1999, hereinafter Court), granted a joint motion to remand 
the case and vacated the Board's August 2000 decision with 
respect to the issues of entitlement to an increased 
evaluation for PTSD and entitlement to a total rating based 
on unemployability due to service-connected disabilities.

The issue of entitlement to a total rating based on 
unemployability due to service-connected disabilities is 
addressed in the remand at the end of this action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD is productive of chronic sleep 
impairment, intermittent anxiety and depressed mood, mild 
disturbance of motivation and mood and ruminations about his 
service experiences, but without any abnormalities of speech, 
flattened affect, frequent panic attacks, perceptual or 
cognitive impairment, impaired judgment or impulse control, 
suicidal or homicidal ideation, obsessional rituals which 
interfere with routine activities.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The joint motion adopted by the Court in its March 2001 order 
in essence took the position that a remand of this case was 
warranted in light of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) and Holliday v. Principi, 14 Vet. App. 280 (2001) 
(Court may not determine in the first instance the specific 
applicability of the VCAA).  The joint motion requested that 
the Board readjudicate the claim for an increased rating for 
PTSD and the claim of entitlement to a total rating based on 
unemployability due to service-connected disabilities in 
light of the enactment of the VCAA and the Court's decision 
in Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). 

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board notes that on August 29, 2001, following return of 
the case to the Board, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629. 

After having considered the law and the procedural history of 
this case, the Board concludes that the VCAA is applicable to 
this case, since the veteran's claim was pending at the time 
of the enactment of the VCAA.  VA's regulations implementing 
the VCAA are, consequently, also applicable to this case.  

In addressing whether the notice and development provisions 
of the VCAA and the regulations were de facto complied with 
by the RO, the Board observes that the February 2001 joint 
motion, as adopted by the Court, did not in any manner 
suggest that additional notice or development was actually 
required in light of the VCAA.  The only reason for the 
Court's remand was for the Board to determine the 
applicability of the VCAA to this case.  Moreover, the 
veteran's attorney was specifically informed in September 
2001 that he could submit any additional argument or evidence 
within 90 days; he never responded, and has not otherwise 
suggested that the notice or development already undertaken 
in the instant case fails to essentially comply with the 
requirements of the VCAA.

The Board, on review of the record, finds that the 
requirements of the VCAA and the regulations issued on August 
29, 2001 have been effectively complied with.  In this 
regard, the Board notes that the RO, in determining that a 30 
percent evaluation, but no more, for PTSD was warranted, 
addressed the claim on the merits.  The record reflects that 
the veteran was provided in April 1999 with notice of the 
April 1999 rating decision granting a 30 percent evaluation, 
but no more, for PTSD.  In response to his notice of 
disagreement, the veteran was provided with a statement of 
the case in November 1999 which notified him of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.  The 
veteran thereafter perfected his appeal of that issue.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate his claim.  It is clear from submissions by and 
on behalf of the veteran that he is aware of the legal 
requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that the veteran has not identified any pertinent 
medical records that have not been obtained by the RO.  In 
this regard, the Board notes that while the veteran has 
identified treatment by a Dr. Hervert in connection with his 
claim for service connection for a heart disorder, he has not 
indicated or suggested that any treatment records from Dr. 
Hervert are germane to his PTSD claim.  The record reflects 
that the veteran was provided with VA examinations in 
September 1998 and August 1999 in connection with the instant 
claim, and the detail of the narrative in both examination 
reports makes clear that the veteran's claims file was 
reviewed on both occasions.

The Board notes that the veteran's representative, in April 
1999, requested that an opinion be obtained from an 
independent medical expert.  The Board notes, however, that 
the necessity of obtaining such an opinion is left to the 
discretion of the Board.  See 38 U.S.C.A. § 7109; 38 C.F.R. 
§ 20.901(d); see also Bielby v. Brown, 7 Vet. App. 260, 269 
(1994).  In this case, the Board believes that there is 
enough evidence in the record as it is presently constituted 
to decide the claim.  Moreover, the representative provided 
no rationale for his request other than the "complexity and 
the inadequacy of the VA compensation examination", and that 
the examination did not address the etiology of the claimed 
condition.  The Board is not persuaded by the 
representative's explanation of the need for an independent 
medical expert, particularly as the veteran is not seeking 
service connection for PTSD, but rather an increased rating 
therefor.

In sum, therefore, the record reflects that the veteran was 
informed of the information and evidence necessary to 
substantiate his claim, that VA has obtained all outstanding 
and pertinent records identified by the veteran, and that the 
veteran has been afforded VA examinations in connection with 
his claim that are adequate for adjudication purposes.  

The Board again points out that the veteran's attorney has 
not identified any perceived deficiency in the notice 
provided the veteran or in the development actions undertaken 
in connection with this claim.  Nor has the attorney 
explained how the Board's readjudication of the instant claim 
without remanding the case to the RO prejudices the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  The 
Board also emphasizes once more that the regulations issued 
by VA on August 29, 2001 merely implement the VCAA, and do 
not provide any rights other than those provided by the VCAA.

Accordingly, the Board concludes that remanding this case to 
the RO would serve no useful purpose.  Cf. Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  The Board therefore 
finds that it may proceed with a decision on the merits of 
the veteran's claim without prejudice to the veteran and in 
compliance with the Court's March 2001 order. 

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  

Briefly, as was noted in the Introduction, the veteran's 
service ended in April 1946.  In May 1997, service connection 
for PTSD was granted, evaluated as 10 percent disabling 
effective January 14, 1997.  In April 1999, the evaluation 
assigned the veteran's PTSD was increased to 30 percent 
disabling, effective August 3, 1998; this evaluation has 
remained in effect since that time.

On file is the report of a March 1997 VA examination.  The 
veteran's psychiatric complaints at that time included 
feelings of guilt, nervousness, anxiety, and depression, and 
he reported experiencing sleep problems.  He also noted that 
he could not stand people and that he had difficulty in 
dealing with explosive sounds.  The veteran reported that his 
sleep and anxiety symptoms were alleviated somewhat by 
medication.  On mental status examination, the veteran was 
described as appropriately dressed and groomed, without any 
observed abnormal movements other than a periodic tic over 
his left eyelid.  His affect was anxious and his mood 
appropriate.  No abnormal thought content was evident, and 
his perceptual and cognitive functioning were within normal 
limits.  There was no indication of any abnormal behavior.  
His memory was described as poor, but acceptable in light of 
his age.  He exhibited adequate attention and concentration.  
The examiner diagnosed the veteran with mild PTSD, in 
remission, and assigned a Global Assessment of Functioning 
(GAF) score of 60, with an estimated GAF score of 80 for the 
prior year.  

The examiner concluded that the veteran's PTSD was currently 
at the point where his social, industrial and other important 
functioning were not compromised.  The examiner noted that 
while the veteran occasioned maladjustment difficulties 
whenever memories of his service experiences were refreshed, 
his current reaction was somewhat more appropriate and 
acceptable.  The examiner noted that the veteran's PTSD was 
not affecting his daily activities.

On file is the report of a December 1997 fee basis 
cardiovascular examination of the veteran, at which time the 
veteran was noted to be alert and oriented.  He reported 
experiencing occasional palpitations and heart racing, mostly 
related to excitement; he noted that the episodes tended to 
subside spontaneously within minutes.

On file are two VA Form 21-8940's, one dated in July 1998 and 
one dated in April 1999, on which the veteran reported that 
he became too disabled to work, and last worked on a full 
time basis, in 1989.  He noted that his hearing impairment 
and psychiatric disability prevented him from securing or 
following any substantially gainful occupation.

The veteran was afforded a VA examination in September 1998, 
at which time the examiner noted that the veteran had been 
married for about 50 years.  The veteran's psychiatric 
complaints included anxiety, mild to moderate persistent 
depression, mood shifts, irritability, nightmares once every 
few weeks, and flashbacks up to twice every two weeks.  He 
also reported that he avoided reminders of his service 
experiences and he complained of a general loss of interest 
since service.  He reported some degree of psychogenic 
amnesia, but without any feelings of a foreshortened future.  
He also reported experiencing persistent sleep problems, as 
well as a moderate exaggerated startle response with 
hypervigilance, and mild to moderate difficulty with 
concentration.  He reported that, with limited interruption, 
he had worked as a farmer from the time of his discharge 
until his retirement.  The veteran reported that his 
interpersonal relationships had been significantly impacted 
by his psychological symptomatology, and that he was stress 
sensitive and tended to withdraw in the face of mild to 
moderate stress.  However, he indicated that he did not 
experience any difficulty in maintaining a loving or caring 
attitude toward others.  The veteran also reported 
experiencing emotional restriction and blunting of affect due 
to the persistent stress associated with his service 
experiences.

The examiner noted that the veteran was in moderately good 
health with controlled hypertension, but that he had a 
history of cardiovascular disease and heart attacks, and that 
there was no evidence that the veteran was currently 
employable.  On mental status examination, the veteran was 
well oriented and able to follow goal ideas without 
difficulty.  There was no evidence of any tangential thoughts 
or of an underlying thinking disorder.  The veteran's memory 
and abstract conceptualization were intact and he exhibited 
no evidence of hallucinations, delusions or suicidal 
ideation.  The veteran's anxiety was noted to be moderate in 
nature with some mild depressive equivalents in affect.  His 
mood was stable.  The examiner noted that there was a history 
and evidence of some obsessive compulsiveness, with 
associated chronic worrying.  The veteran's insight and 
judgment were described as intact. 

The examiner concluded that the veteran's PTSD was moderate 
in degree, and that his interpersonal relationships had been 
impaired by his symptomatology, with minimal impairment of 
his employability.  The examiner noted that the veteran's 
severe hearing disorder had affected his employment as well 
as his interpersonal communications.  The veteran was 
diagnosed with PTSD of moderate severity, mild to moderate 
dysthymia secondary to PTSD, and physical equivalents of 
anxiety present.  The veteran was assigned a GAF score of 
approximately 50 to 65.

On VA examination in August 1999, which was conducted by the 
same examiner who conducted the March 1997 examination, the 
veteran reported that he retired from farming in 1989 
following his first heart attack.  He complained of anxiety, 
depression, sleep problems that were somewhat alleviated by 
medication, avoidance of reminders of his service 
experiences, hypervigilance, occasional nightmares, and 
rumination about his service experiences.  He reported he 
currently played cards, refinished furniture, and enjoyed 
family get-togethers.  

On mental status examination the veteran was oriented and 
appropriately dressed and groomed with indications of good 
hygiene.  No abnormal movements or mannerisms were observed 
and his speech was clear and coherent.  He exhibited an 
organized thought process and denied any hallucinations or 
delusions.  No abnormal impulse was evident, and the veteran 
maintained appropriate behavior without any indication of 
panic attacks or obsessive behavior.  He denied any homicidal 
or suicidal ideation.  The veteran's memory, attention and 
concentration were unimpaired, and his judgment and insight 
were intact.  His interaction and communication were noted to 
be appropriate to the situation.  

The examiner noted that the veteran appeared to experience 
episodic recurrence of combat trauma as well as guilt and 
intermittent anxiety and depression, and that his major 
complaint revolved around nervousness.  The examiner reviewed 
the March 1997 VA examination report, and concluded that the 
severity of the veteran's PTSD appeared to have increased 
since that time.  The examiner recommended an increase in the 
evaluation assigned the veteran's PTSD in light of the report 
of increased severity in his PTSD symptoms since 1997.  The 
examiner diagnosed mild PTSD with episodic depressive 
rumination, currently stable, and without any vegetative 
symptoms or psychotic process.  The examiner assigned a GAF 
score of 70, and estimated the veteran's GAF score for the 
past year to have been 80. 


Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001), a 30 
percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation  normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The next higher rating of 70 percent is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and  hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The Board observes that the evidence of record demonstrates 
that the veteran's disability picture for his service-
connected PTSD most nearly approximates the criteria for a 30 
percent evaluation under DC 9411, as the March 1997, 
September 1998 and August 1999 examination reports document 
complaints of sleep impairment, anxiety, mild to moderate 
intermittent depression, and possibly occasional panic 
attacks.  While the veteran reported experiencing psychogenic 
amnesia and was noted at his March 1997 examination to have 
poor memory function, the examiner nevertheless suggested 
that the memory impairment was age-related, and the September 
1998 and August 1999 examiners found no evidence of memory 
impairment.  Moreover, while the veteran has reported mild to 
moderate problems with concentration, his perceptual and 
cognitive abilities, including his attention and ability to 
abstract, were described as unimpaired by his March 1997 and 
August 1999 examiners, and he was able to follow goal ideas 
without difficulty.  The veteran exhibited an anxious, but 
not flat, affect on examination, and his speech was 
consistently normal.  Moreover, while the veteran reported 
symptoms at his December 1997 examination which arguably 
could represent panic attacks, he notably described his 
palpitations as only occasional in nature, and indicated that 
they tended to resolve within minutes; the August 1999 
examiner noted the absence of any panic attack symptoms.  The 
veteran was consistently alert and oriented on examination 
with adequate dress and hygiene, and his judgment was 
consistently considered unimpaired.  There is, moreover, no 
evidence of impaired impulse control or of homicidal 
ideation, despite his complaints of irritability.

While the veteran reports feelings of lost interest as well 
as depression and mood shifts, the Board notes that the 
veteran nevertheless has described his depressive symptoms as 
intermittent and no more than moderate in nature, if 
persistent, and he has denied experiencing any suicidal 
ideation; the September 1998 examiner also described his 
depressive symptoms as no more than moderate in nature.  The 
veteran's mood was described by his examiners as stable and 
appropriate, and, as reported at the August 1999 examination, 
the veteran still engages in hobbies.  In the Board's 
opinion, therefore, any disturbances in motivation or mood 
experienced by the veteran are rather minimal in nature.  
Moreover, while the September 1998 examiner found some 
evidence of obsessive compulsiveness, the August 1999 
examiner found no such evidence.  In any event, the September 
1998 examiner did not describe the veteran as engaging in any 
obsessional rituals that interfered with routine activities, 
but rather noted that he worried constantly.  In addition, 
while the veteran contends that he has difficulty in adapting 
to stressful circumstances, the Board notes that his anxiety 
symptoms are intermittent and no more than moderate in nature 
and somewhat controlled by medication.  

The Board notes that the September 1998 examiner assigned the 
veteran a GAF score ranging from 50 to 65.  Global Assessment 
of Functioning scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32).  GAF scores ranging 
between 41 and 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  GAF 
score ranging between 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  GAF score ranging from 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.

Although the range of GAF scores provided by the September 
1998 examiner suggests that the veteran's GAF score could be 
as low as 50, indicative of the presence of serious symptoms 
or serious impairment in functioning, the Board notes that 
such a low GAF score simply does not comport with the 
evidence on file.  Moreover, the examiner himself described 
the veteran's PTSD as only moderate in nature, which is 
consistent with a GAF score ranging from 51 to 60.  In 
addition, the Board notes that the March 1997 and August 1999 
examiners assigned GAF score that were consistent with mild 
to moderate symptoms.  In light of the above, the Board finds 
that the examination reports demonstrate that the veteran's 
PTSD is no more than moderate in nature, with symptoms that 
are consistent with the currently assigned 30 percent 
evaluation.  As discussed previously, the veteran's actual 
clinical psychiatric symptoms do not warrant assignment of an 
evaluation in excess of 30 percent for PTSD.

Although the veteran has not worked for over 10 years, he 
admittedly worked on a fairly stable basis as a farmer for 
decades, until retiring following the onset of heart 
problems; he has not suggested that he stopped working 
because of his PTSD.  Moreover, the March 1997 examiner 
concluded that the veteran's PSTD was not affecting his daily 
activities, and the September 1998 examiner noted that the 
veteran's PTSD had no more than a minimal impact on his 
employment.  The Board notes that the August 1999 examiner, 
while not addressing the impact of the veteran's PTSD on his 
employment, nevertheless described the veteran's PTSD as mild 
in nature.  In addition, although the veteran contends that 
he can not stand people, the record nevertheless reflects 
that he has remained married for decades, and admittedly has 
no difficulty with forming caring and loving attitudes toward 
others, and he has not otherwise suggested that he is 
socially isolated.  In short, the evidence does not 
demonstrate total occupational or social impairment on 
account of the veteran's PTSD. 

The Board notes in passing that the August 1999 examiner 
suggested that the veteran should receive an increase in the 
evaluation assigned his PTSD, in light of the change in the 
severity of his symptoms.  The Board points out, however, 
that the examiner was speaking in terms of the worsening of 
the veteran's symptoms when compared to the March 1997, and 
not the September 1998, examination.  The record reflects 
that the veteran was assigned a 10 percent evaluation for his 
PTSD following the March 1997 evaluation, but that he was 
assigned a 30 percent evaluation for the disorder following 
the September 1998 VA examination, which documented an 
increase in the severity of his PTSD.  The Board does not 
read the August 1999 examiner's opinion to suggest that an 
evaluation in excess of the 30 percent assigned following the 
September 1998 examination is warranted. 

In sum, the Board concludes that an evaluation in excess of 
30 percent under the criteria of Diagnostic Code 9411 is not 
warranted.  38 U.S.C.A. § 5107 (West Supp. 2002)

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2001).  However, while the veteran indicated 
on his July 1998 and April 1999 VA Form 21-8940's that his 
PTSD has played a role in his unemployment, by his own 
account he stopped working at what was stable employment for 
decades only after suffering heart problems.  Moreover, the 
veteran's VA examiners have described his PTSD as no more 
than moderate in nature, and having only a minimal impact on 
his employment.  The Board also notes that there is no 
evidence that the veteran's PTSD has necessitated frequent 
periods of hospitalization or that the manifestations of the 
disability are unusual or exceptional.  Therefore, the Board 
finds that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).



ORDER

Entitlement to a disability rating in excess of 30 percent 
for PTSD is denied.


REMAND

The veteran contends that his service-connected disabilities 
render him unable to obtain or maintain gainful employment.  
The record reflects that the veteran filed his claim for 
entitlement to a total rating based on unemployability due to 
service-connected disabilities (TDIU) in July 1997.  At that 
time, service connection was in effect for bilateral ear 
disability, evaluated as 50 percent disabling; PTSD, 
evaluated as 10 percent disabling; and tinnitus, evaluated as 
10 percent disabling.  The combined disability rating for the 
veteran's service-connected disabilities prior to August 3, 
1998, was 60 percent.  In April 1999, the evaluation assigned 
the veteran's PTSD was increased to 30 percent disabling, 
effective August 3, 1998; the combined disability rating for 
the veteran's service-connected disabilities was thereby 
increased to 70 percent.  In November 1999, the RO increased 
the evaluation assigned the veteran's bilateral hearing loss 
to 100 percent disabling, effective April 12, 1999.

In VAOPGCPREC 6-99, VA's General Counsel determined that if 
VA has found a veteran to be totally disabled as a result of 
a particular service-connected disability or combination of 
disabilities pursuant to the rating schedule, there is no 
need, and no authority, to otherwise rate that veteran 
totally disabled on any other basis.  See VAOPGCPREC 6-99; 
Herlehy v. Principi, 15 Vet. App 33 (2001).  The Board is 
bound by precedent opinions of VA's General Counsel.   See 38 
U.S.C.A. § 7104(c) (West 1991).

Nevertheless, in the instant case, since the assignment of a 
100 percent schedular evaluation for bilateral ear disability 
is only effective from April 12, 1999, the veteran is still 
entitled to a determination as to whether he is entitled to a 
TDIU for the period between the date of his TDIU claim (July 
1997) and April 12, 1999.
 
The Board notes that the issue of entitlement to service 
connection on a secondary basis for a heart disorder has been 
developed for appeal, but is currently in a remand status 
pursuant to the Board's August 2000 decision; that issue was 
remanded for, inter alia, the scheduling of a VA examination 
addressing the etiology of the disability in light of a June 
1997 statement by a private physician suggesting that the 
veteran's coronary problems could be related to the presence 
of PTSD, and that the veteran's anxiety contributed to his 
heart problems.  The record reflects that the veteran's claim 
for service connection was filed in January 1997, several 
months prior to the date of his TDIU claim.  The record 
further suggests that the veteran's retirement was 
precipitated by his heart problems.

Given that the veteran's claim for service connection for a 
heart disorder is currently undergoing development, and that 
a favorable disposition of that claim would clearly affect 
the disposition of the veteran's TDIU claim, the Board finds 
that the TDIU claim is inextricably intertwined with the 
service connection claim, and that a decision on the TDIU 
claim should therefore be deferred until all development and 
readjudication actions requested by the Board in the August 
2000 remand with respect to the service connection claim have 
been accomplished.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1. The RO should complete the 
development and readjudication 
actions requested in the Board's 
August 2000 remand order with 
respect to the veteran's claim of 
entitlement to service connection 
on a secondary basis for a heart 
disorder.  




2.  Once the RO has readjudicated 
the issue of entitlement to service 
connection on a secondary basis for 
a heart disorder in compliance with 
the Board's August 2000 remand 
order, the RO should readjudicate 
the issue of entitlement to a total 
rating based on unemployability due 
to service-connected disabilities. 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(continued on the next page)











This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



